Citation Nr: 1618513	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-12 369	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbosacral strain.
 
2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1972.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified before a Decision Review Officer (DRO) in July 2010 and the hearing transcript is of record.

In September 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

The issue of entitlement to service connection for DDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Lumbosacral strain is etiologically related to active service.


CONCLUSION OF LAW

Lumbosacral strain was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his current lumbosacral strain is due to his military service.  Specifically, he has consistently claimed to have injured his back during training when he fell off an armored personnel carrier, which caused him to hit his back on a railroad track.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran had a lumbar strain during the pendency of the appeal that is etiologically related to active service.  

Service treatment records (STR) revealed that the Veteran was seen on multiple occasions for low back pain in September 1971 after he fell from a "track" and hit his left hip.  He was assessed with paraspinal tenderness and a muscle strain at that time.  In November 1971, the Veteran was diagnosed with a chronic low back strain.  A December 1971 STR indicated that an x-ray report revealed hemisacralization of the L5/S1 of the lumbar spine.  The Veteran's back pain persisted and in February 1972, he underwent a Medical Board examination.  The Medical Board report noted paravertebral muscle spasm and decreased range of motion in the lumbar spine with poor reversal of the lumbosacral curve on forward bending.  The final diagnosis was lumbosacral strain, chronic, secondary to hemisacralization and congenital anomalous facet L5/S1. 

The October 2013 VA physician noted that the Veteran still has chronic low back pain related to his lumbosacral strain.  The examiner opined that the Veteran's lumbosacral strain did not resolve in service and that he continued to have pain at the time of his separation.  Based on this opinion, the Board finds that a grant of service connection for a lumbosacral strain is warranted.
The Board notes that the May 2009 VA examiner opined that the Veteran's current back condition was less likely than not caused by or a result of the Veteran's in-service injury, however, the examiner did not provide a sufficient rationale and did not address the Veteran's assertions.  See Bloom v. West, 12 Vet. App. 185 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  As such, the Board finds the October 2013 VA opinion to be more probative than the May 2009 VA opinion, as it provided a clear and cogent rationale that is supported by the overall record.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  

The Board, therefore, concludes that service connection for a lumbosacral strain is warranted.


ORDER

Service connection for lumbosacral strain is allowed.


REMAND

Regarding the Veteran's claim of service connection for DDD, the Veteran indicated in his claim application and DRO hearing that he was treated for back disability, including a back surgery conducted in 1982.  In his claim application, the Veteran indicated that he was treated at Saint Vincent's Hospital in Indianapolis between September 1971 and June 1982.  Additionally, in a privacy release form received in March 2009, the Veteran also indicated that he sought treatment for his back at the Saint Vincent's Hospital, as well as the Methodist Hospital and the 38th Street Rehabilitation Center.  These records have not been associated with the claims file and there is no indication that the AOJ attempted to obtain any such records.  An attempt should be made to obtain these records, as they could prove pertinent for the service connection claim for degenerative disk disease.  As such, a remand is warranted. 

As the claim is being remanded for the foregoing reasons, VA treatment records since August 2010 should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records dated since August 2010. 

2.  After obtaining any necessary information and authorization from the Veteran, obtain treatment records from the Saint Vincent's Hospital in Indianapolis, Methodist Hospital, and the 38th Street Rehabilitation Center. 

3.  Only if the private treatment records related to the Veteran's DDD are obtained, provide the Veteran's entire claims file, including all electronic records, to the VA physician who provided the October 2013 opinion, if available, to obtain a supplemental medical opinion.  If an examination is deemed necessary to provide the requested opinion, then one should be scheduled.

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the DDD manifested during military service or is otherwise related to service, including the September 1971 in-service fall.   

If not, is it at least as likely as not (a 50 percent or greater probability) that DDD was caused or aggravated by the service-connected lumbosacral strain?  

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the above action is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


